Appellate Case: 19-3210     Document: 010110710106       Date Filed: 07/13/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                         July 13, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellant,

  v.                                                          No. 19-3210

  JOSE FELIPE HERNANDEZ-
  CALVILLO,

        Defendant - Appellee.

  –––––––––––––––––––––––––––––––––––

  UNITED STATES OF AMERICA,

        Plaintiff - Appellant,

  v.                                                          No. 19-3211

  MAURO PAPALOTZI,

        Defendant - Appellee.
                       _________________________________

                      Appeal from the United States District Court
                               for the District of Kansas
                          (D.C. No. 2:16-CR-20097-CM-5/6)
                        _________________________________

 James I. Pearce, Attorney, Appellate Section, Criminal Division, Department of Justice,
 Washington, D.C. (Stephen R. McAllister, United States Attorney, and James A. Brown,
 Assistant United States Attorney, Topeka, Kansas; and Brian C. Rabbitt, Acting Assistant
 Attorney General, and Robert A. Zink, Acting Deputy Assistant Attorney General,
 Criminal Division, Department of Justice, Washington, D.C., with him on the briefs), for
 Plaintiff - Appellant.
Appellate Case: 19-3210    Document: 010110710106        Date Filed: 07/13/2022    Page: 2



 Mark C. Fleming of Wilmer Cutler Pickering Hale and Dorr LLP, Boston, Massachusetts
 (Robert N. Calbi of Law Offices of Robert N. Calbi, Kansas City, Missouri; Daniel T.
 Hansmeier, Appellate Chief, and Melody Brannon, Federal Public Defender, Kansas
 Federal Public Defender, Kansas City, Kansas; Eric L. Hawkins and Kevin R. Palmer of
 Wilmer Cutler Pickering Hale and Dorr LLP, Boston, Massachusetts; and Thomas G.
 Sprankling of Wilmer Cutler Pickering Hale and Dorr LLP, Palo Alto, California, with
 him on the brief), for Defendants - Appellees.
                          _________________________________

 Before MATHESON, BALDOCK, and MORITZ, Circuit Judges.
                   _________________________________

 MORITZ, Circuit Judge.
                     _________________________________

       This appeal involves the constitutionality of a federal immigration statute that

 makes it a crime to encourage or induce a noncitizen 1 to reside in the United States,

 knowing or recklessly disregarding that such residence violates the law. 8 U.S.C.

 § 1324(a)(1)(A)(iv). After a jury convicted Jose Hernandez-Calvillo and Mauro

 Papalotzi (collectively, Appellees) of conspiring to commit this crime, they

 challenged the statute as overbroad under the First Amendment and successfully

 moved to dismiss the indictment on that basis. The government appeals.

       We affirm. Section 1324(a)(1)(A)(iv)’s plain language targets protected

 speech, and neither the government’s nor the dissent’s proposed limiting construction

 finds support in the statute’s text or surrounding context. And when properly

 construed, the statute criminalizes a substantial amount of constitutionally protected

 speech, creating a real danger that the statute will chill First Amendment expression.


       1
          Consistent with Supreme Court practice, except when directly quoting
 statutory language, we “use[] the term ‘noncitizen’ as equivalent to the statutory term
 ‘alien.’” Nasrallah v. Barr, 140 S. Ct. 1683, 1689 n.2 (2020).
                                            2
Appellate Case: 19-3210    Document: 010110710106       Date Filed: 07/13/2022    Page: 3



 For these reasons, we conclude that § 1324(a)(1)(A)(iv) is substantially overbroad,

 and the district court properly dismissed the indictment.

                                     Background2

       Appellees’ convictions stem from their role in an alleged scheme to employ

 noncitizens in the drywall-installation business. At the heart of the operation was

 Jose R. Torres Drywall, a company run by Jose Torres-Garcia with the help of two

 other individuals, Marcos Stubbs and Isaac Gallegos. Despite what its name might

 suggest, Torres Drywall did no drywall work. Its true business was to act as a

 “financial intermediary” between construction companies and subcontracted

 construction crews primarily composed of noncitizens. App. vol. 3, 378. In a

 nutshell, the companies hired the crews for drywall projects and paid for the work by

 writing checks to Torres Drywall, whose operators in turn cashed the checks for the

 leaders of each crew (in exchange for a cut of the wages) so the leaders could pay

 their crew members. Torres Drywall also supplied the crews with insurance

 documents that the companies required before hiring the crews. Appellees each led

 construction crews that were paid by Torres Drywall for work performed for Keith

 Countess’s drywall company, Plaster Masters, L.C.

       Based on this scheme, a grand jury indicted Appellees, another crew leader,

 Stubbs, Gallegos, Plaster Masters, and Countess on several federal immigration


       2
         Because this appeal arises from a motion to dismiss an indictment, we take
 these facts from the indictment. See United States v. Todd, 446 F.3d 1062, 1067 (10th
 Cir. 2006); United States v. Sharpe, 438 F.3d 1257, 1258–59 (11th Cir. 2006)
 (applying same standard to posttrial motion).
                                            3
Appellate Case: 19-3210    Document: 010110710106         Date Filed: 07/13/2022    Page: 4



 crimes.3 The first count alleged that the defendants conspired to encourage or induce

 noncitizens to reside in the United States. See 8 U.S.C. § 1324(a)(1)(A)(iv)

 (punishing any person who “encourages or induces an alien to come to, enter, or

 reside in the United States, knowing or in reckless disregard of the fact that such

 coming to, entry, or residence is or will be in violation of law”), (v)(I) (proscribing

 “conspiracy to commit any of the preceding acts”). The remaining counts alleged

 specific instances of encouraging or inducing particular noncitizens to reside in the

 United States, or of aiding and abetting such encouragement or inducement, in

 violation of § 1324(a)(1)(A)(iv) and (v)(II).4 The indictment did not allege that any of

 the noncitizens encouraged or induced to reside in the United States by this scheme

 were members of Appellees’ crews. The government separately charged Torres-

 Garcia for his role in the scheme.

       Only Appellees went to trial. The government dismissed the case against

 Plaster Masters. And the other individual defendants—Stubbs, Gallegos, Countess,

 the other crew leader, and Torres-Garcia—all pleaded guilty in exchange for

 favorable sentencing recommendations and agreeing to testify at Appellees’ trial.




       3
          This indictment marked the government’s second attempt to prosecute these
 individuals and crimes. The first time around, the district court dismissed the charges
 against all defendants on speedy-trial grounds. The government initially appealed
 that dismissal but later abandoned the appeal, opting instead to refile a new
 indictment.
        4
          The indictment included eight counts under these provisions, five of which
 the government voluntarily dismissed before trial.
                                             4
Appellate Case: 19-3210     Document: 010110710106         Date Filed: 07/13/2022     Page: 5



        At trial, Appellees proposed a jury instruction to define what it means to

 “encourage” or “induce” someone to unlawfully reside in the United States. The

 government opposed the instruction, arguing that the jury could give those terms

 their ordinary meaning based on its own understanding. The district court agreed,

 rejecting the instruction. And when, during deliberations, the jury requested “a

 different/further definition or clarification of ‘intentionally induced or encouraged,’”

 the district court declined, instead instructing the jury to “use [its] collective

 judgment and experience to decide the issues.” App. vol. 3, 464.

        Ultimately, the jury found Appellees guilty of conspiring to encourage or

 induce but not guilty of the three individual counts of encouraging or inducing.

 Before sentencing, Appellees moved to dismiss the conspiracy count on First

 Amendment overbreadth grounds.5 Specifically, they argued that the object of the

 conspiracy—encouraging or inducing noncitizens to reside in the United States under

 § 1324(a)(1)(A)(iv)—is facially unconstitutional because it proscribes a substantial

 amount of protected speech. The district court agreed and granted the motion,

 vacating Appellees’ convictions and dismissing the indictment. The government

 appeals.




        5
          Before trial, Appellees had moved to dismiss the indictment on the related
 ground that § 1324(a)(1)(A)(iv) is unconstitutionally vague. The government did not
 object to Appellees adding the overbreadth argument in their posttrial motion, and
 the district court found good cause to consider the motion. See Fed. R. Crim. P.
 12(c)(3).
                                              5
Appellate Case: 19-3210     Document: 010110710106        Date Filed: 07/13/2022       Page: 6



                                         Analysis

       The sole issue before us is a facial constitutional challenge to

 § 1324(a)(1)(A)(iv), which we refer to as subsection (A)(iv). Ordinarily, success on

 such a challenge requires a showing that the statute at issue could never be applied in

 a permissible, constitutional manner; all potential applications of the statute must be

 unconstitutional. See United States v. Stevens, 559 U.S. 460, 472 (2010). But this

 requirement is relaxed somewhat when, as here, a litigant attacks a statute as

 overbroad under the First Amendment. Id. at 473. In that context, the party asserting

 the facial challenge need only show that “a substantial number of [the statute’s]

 applications are unconstitutional, judged in relation to the statute’s plainly legitimate

 sweep.”6 Id. (quoting Wash. State Grange v. Wash. State Republican Party, 552 U.S.

 442, 449 n.6 (2008)). Put more concretely, to prove a statute’s overbreadth (and thus

 its facially invalidity), the challenger must show that it “prohibits a substantial

 amount of protected speech.” United States v. Williams, 553 U.S. 285, 292 (2008).

       Here, the government disputes the district court’s determination that

 subsection (A)(iv) is substantially overbroad. To resolve this dispute, we proceed in

 two steps. First, we “construe the challenged statute,” because “it is impossible to

 determine whether a statute reaches too far without first knowing what the statute


       6
          This relaxed standard for First Amendment overbreadth claims allows
 litigants to challenge a statute even if it may be applied constitutionally as to them.
 See Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973). They may do so because,
 although “their own rights of free expression are [not] violated,” “the statute’s very
 existence may cause others not before the court to refrain from constitutionally
 protected speech or expression.” Id.
                                             6
Appellate Case: 19-3210    Document: 010110710106         Date Filed: 07/13/2022     Page: 7



 covers.” Id. at 293. Second, we consider “whether the statute, as we have construed

 it, criminalizes a substantial amount of protected expressi[on].” Id. at 297. At both

 steps, our review is de novo. See United States v. Friday, 525 F.3d 938, 948 (10th

 Cir. 2008) (reviewing dismissal de novo because district court based its decision on

 interpretation of governing criminal statutes); United States v. Brune, 767 F.3d 1009,

 1015 (10th Cir. 2014) (reviewing First Amendment overbreadth claim de novo).

 I.    Statutory Construction

       When assessing an overbreadth challenge, the usual rules of statutory

 construction apply. See Brune, 767 F.3d at 1022. As when interpreting any statute,

 we start with the statute’s plain language and “assume that the legislative purpose is

 expressed by the ordinary meaning of the words used.” United States v. Torres-

 Laranega, 476 F.3d 1148, 1157 (10th Cir. 2007) (quoting FTC v. Kuykendall, 466

 F.3d 1149, 1154 (10th Cir. 2006)). We also consider the context in which the words

 appear in the overall statutory scheme. See Brune, 767 F.3d at 1022. If applying these

 tools produces “serious . . . doubts” about the statute’s constitutionality, we “may

 impose a limiting construction on [the] statute” that avoids the constitutional

 problem. Stevens, 559 U.S. at 481 (first quoting FCC v. Fox Television Stations, Inc.,

 556 U.S. 502, 516 (2009); and then quoting Reno v. Am. Civ. Liberties Union, 521

 U.S. 844, 884 (1997)). A limiting construction is appropriate, however, only if the

 statute is “readily susceptible” to one; we cannot “rewrite a . . . law to conform it to

 constitutional requirements.” Id. (alteration in original) (quoting Reno, 521 U.S. at

 884–85). Further, because we presume that Congress drafts constitutional legislation,

                                             7
Appellate Case: 19-3210    Document: 010110710106         Date Filed: 07/13/2022     Page: 8



 invalidation requires “a plain showing that Congress has exceeded its constitutional

 bounds.” United States v. Morrison, 529 U.S. 598, 607 (2000).

       Subsection (A)(iv), the provision challenged as overbroad here, makes it a

 crime to “encourage[] or induce[] an alien to come to, enter, or reside in the United

 States, knowing or in reckless disregard of the fact that such coming to, entry, or

 residence is or will be in violation of law.”7 § 1324(a)(1)(A)(iv). The district court

 adopted the Ninth Circuit’s interpretation of this language from United States v.

 Sineneng-Smith, which considered an overbreadth challenge similar to the one

 Appellees raise here. 910 F.3d 461, 467 (9th Cir. 2018).8 There, at the first step in the

 overbreadth analysis, the Ninth Circuit held that no “reasonable reading of the statute

 can exclude [protected] speech” from its ambit. Id. Put differently, the Ninth Circuit


       7
           Notably, the statute punishes encouraging or inducing a noncitizen to reside
 in the United States even though such residence generally is not a criminal act. See
 Arizona v. United States, 567 U.S. 387, 407 (2012).
         8
           Although Sineneng-Smith invalidated subsection (A)(iv) as overbroad, the
 Supreme Court reversed on procedural grounds, holding that the Ninth Circuit abused
 its discretion by considering the constitutional issue sua sponte. See United States v.
 Sineneng-Smith, 140 S. Ct. 1575, 1578, 1581–82 (2020). The Court remanded with
 instructions to reconsider the appeal based on the issues presented by the parties, id.
 at 1582, and the Ninth Circuit ultimately affirmed the defendant’s convictions
 without reaching the overbreadth question, United States v. Sineneng-Smith, 982 F.3d
 766, 776 n.3, 777 (9th Cir. 2020), cert. denied, 142 S. Ct. 117 (2021). Despite the
 Court’s reversal, we may consider the Ninth Circuit’s initial overbreadth analysis to
 the extent we find it persuasive. See Simes v. Huckabee, 354 F.3d 823, 829 n.4 (8th
 Cir. 2004) (finding that “rationale underlying” Ninth Circuit decision later vacated by
 Supreme Court “on other grounds” “remain[ed] persuasive”). Moreover, when
 presented with the same overbreadth issue in a later case, the Ninth Circuit again held
 the statute overbroad, specifically relying on its prior “thorough analysis” in
 Sineneng-Smith, which it found “persuasive on the overbreadth issue.” United States
 v. Hansen, 25 F.4th 1103, 1107 (9th Cir. 2022), petition for reh’g en banc filed (9th
 Cir. May 4, 2022).
                                             8
Appellate Case: 19-3210    Document: 010110710106         Date Filed: 07/13/2022    Page: 9



 determined that subsection (A)(iv) “is only susceptible to a construction that affects

 speech.” Id. at 479. It primarily based that view on the statute’s introductory verbs,

 “encourage[]” and “induce[],” § 1324(a)(1)(A)(iv), which can ordinarily refer to

 “speech, or conduct, or both,” Sineneng-Smith, 910 F.3d at 475.

       The government maintains that the Ninth Circuit (and thus the district court)

 misread subsection (A)(iv) because the statute does not use the words encourage and

 induce in their ordinary sense; instead, the government asserts, it uses them as

 synonyms for the criminal-law concepts of facilitation (also known as aiding or

 abetting) and solicitation. In other words, the government reads subsection (A)(iv) as

 targeting those who facilitate or solicit others to engage in certain illegal immigration

 activity—specifically, unlawfully “com[ing] to, enter[ing], or resid[ing] in the United

 States.”9 § 1324(a)(1)(A)(iv). And to the extent that a person could facilitate or solicit

 this activity using speech, the government says, the First Amendment would not

 protect such speech. See Stevens, 559 U.S. at 468 (listing “speech integral to criminal

 conduct” among categories of unprotected speech); Williams, 553 U.S. at 298. We

 consider each argument in turn.

       A.     The Meaning of Encourage and Induce

       The government begins by noting that encourage and induce may sometimes

 refer to criminal facilitation or solicitation. For example, the government highlights


       9
          Appellees contend that the government did not present this interpretation in
 the district court and has therefore waived it on appeal. Because we conclude the
 government’s argument “fails on the merits,” “[w]e need not opine on the waiver
 issue.” United States v. Wells, 873 F.3d 1241, 1250 (10th Cir. 2017).
                                             9
Appellate Case: 19-3210    Document: 010110710106        Date Filed: 07/13/2022     Page: 10



  that Black’s Law Dictionary’s criminal-law definition of encourage refers readers to

  the entry for aid and abet, a term that is itself synonymous with the term criminal

  facilitation. Encourage, Aid and Abet, Black’s Law Dictionary (11th ed. 2019). The

  government also points to a federal statute that uses induce as one of several verbs to

  describe the crime of “[s]olicitation to commit a crime of violence.” 18 U.S.C.

  § 373(a) (making it a crime to “solicit[], command[], induce[], or otherwise

  endeavor[] to persuade [another] person” to commit violent felony (emphasis

  added)).

        Yet the government’s position puts the cart before the horse: Our construction

  of subsection (A)(iv)’s terms begins with their ordinary meaning, not their

  specialized meaning in criminal law. See United States v. Thomas, 939 F.3d 1121,

  1123 (10th Cir. 2019) (“As a general rule, we interpret a word or phrase in a

  statute . . . in accordance with its ordinary, everyday meaning.”).10 And the ordinary

  meanings of encourage and induce encompass both conduct and speech. Indeed,

  dictionary definitions from around the time Congress enacted subsection (A)(iv) use

  broad language that could refer either to actions or verbal expression. See Brune, 767



        10
           To be sure, not every case is “a plain[-]meaning case,” particularly if the
  relevant language involves a term of art with a long “legal lineage.” Hall v. Hall, 138
  S. Ct. 1118, 1125 (2018). But as we explain in more detail above, the ordinary
  meaning controls in this context because the government’s term-of-art definition
  “plainly do[es] not fit.” Thomas, 939 F.3d at 1125 (quoting Johnson v. United States,
  559 U.S. 133, 139–40 (2010)). Notably, our adherence to this interpretive principle
  tracks the government’s position below, where the government urged the district
  court not to define encourage because the jury could “give the word its ordinary
  meaning.” App. vol. 2, 303.
                                            10
Appellate Case: 19-3210     Document: 010110710106         Date Filed: 07/13/2022     Page: 11



  F.3d at 1022 (“An inquiry into a statutory term’s meaning must consider the ordinary,

  contemporary meaning at the time Congress enacted the statute.”). For example,

  encourage simply means “[t]o give courage to: inspire with courage, spirit, or hope:

  hearten,” “to spur on: stimulate, incite,” or “to give help or patronage to: foster.”

  Webster’s Third New International Dictionary 747 (Philip Babcock Gove ed. 1961).

  The definition of induce is similarly broad: “to move and lead (as by persuasion or

  influence),” “to inspire, call forth, or bring about by influence or stimulation.” Id. at

  1154. Based on these expansive definitions, then, subsection (A)(iv) covers not only

  conduct, but also speech—“one can encourage or induce with words, or deeds, or

  both.”11 Sineneng-Smith, 910 F.3d at 473; see also Hansen, 25 F.4th at 1107 (finding

  Sineneng-Smith “persuasive on the overbreadth issue” and merely “add[ing] . . .

  thoughts reinforcing that conclusion of overbreadth”); Int’l Bhd. of Elec. Workers,




        11
           The government does not meaningfully dispute that encourage and induce
  ordinarily encompass both conduct and speech. Tellingly, the government avoids
  citing definitions of encourage from nonlegal dictionaries, instead noting that such
  dictionaries use encourage when defining abet (a word found nowhere in subsection
  (A)(iv)). But as Appellees note, “the mere fact that ‘abet’ can be defined as
  ‘encourage’ does not mean that ‘encourage’ only means ‘abet.’” Aplees. Br. 22.
  What’s more, the dictionaries the government cites to define abet—including
  Webster’s Third, cited above—support Appellees’ position that encourage
  encompasses speech. See, e.g., Webster’s New International Dictionary of the
  English Language 843 (2d ed. 1950) (encourage means “1. [t]o give courage to; to
  inspire with courage, spirit, or hope; to raise the confidence of; to animate; hearten,”
  and “2. [t]o embolden, incite, or induce as by inspiration, recommendation, etc.;
  hence, to advise”). The same is true of the government’s sole nonlegal definition of
  induce. See Webster’s New World College Dictionary 742 (5th ed. 2014) (defining
  induce to mean “to lead on to some action” or “to bring on; bring about”).
                                              11
Appellate Case: 19-3210     Document: 010110710106         Date Filed: 07/13/2022      Page: 12



  Loc. 501 v. NLRB, 341 U.S. 694, 701–02 (1951) (“The words ‘induce or encourage’

  are broad enough to include in them every form of influence and persuasion.”).

         Other language in § 1324 confirms that Congress used encourage and induce in

  their ordinary sense, not in their more limited and specialized criminal-law sense. For one

  thing, if Congress intended this specialized meaning, there would be a potential overlap

  between subsections (A)(iii) (“conceals, harbors, or shields from detection” a noncitizen)

  and (A)(iv) (“encourages or induces an alien to come to, enter, or reside in the United

  States”). See United States v. Smith, 756 F.3d 1179, 1187 (10th Cir. 2014) (noting

  “our duty to give effect, if possible, to every clause . . . of a statute” and “reluctan[ce]

  to treat statutory terms as surplusage in any setting” (quoting Duncan v. Walker, 533

  U.S. 167, 167 (2001))). And crucially, the very next subsection makes it a crime to

  “aid[] or abet[]” any of the offenses proscribed in the preceding subsections, including

  subsection (A)(iv). § 1324(a)(1)(A)(v)(II). This explicit reference to aiding and abetting

  shows that Congress knows how to draft a facilitation provision. Yet it used entirely

  different language in subsection (A)(iv), and we generally presume that “different

  meanings [are] intended” when Congress uses “certain language in one part of [a] statute

  and different language in another.”12 Sosa v. Alvarez-Machain, 542 U.S. 692, 711 n.9


         12
           This presumption is especially strong here given the historical progression
  of the two provisions. Congress added the aiding-and-abetting provision decades
  after adding the encourage-or-induce language in subsection (A)(iv). Compare
  Immigration and Nationality Act of 1952, Pub. L. No. 82-414, § 274(a)(4), 66 Stat.
  163, 228–229, with Omnibus Consolidated Appropriations Act of 1997, Pub. L. No.
  104-208, Div. C., Tit. II, Subtit. A., § 203(b)(1), 110 Stat. 3009, 3009–565. The
  government’s interpretation would require us to accept that Congress inexplicably
  used two different phrases in two neighboring subsections to refer to the same
                                              12
Appellate Case: 19-3210      Document: 010110710106           Date Filed: 07/13/2022      Page: 13



  (2004) (quoting 21 Singer, Statutes and Statutory Construction § 46.06 (6th rev. ed.

  2000)). Disregarding this presumption would render the aiding-and-abetting provision

  redundant in subsection (A)(iv) cases because that provision (according to the

  government) already covers aiding and abetting. See Hansen, 25 F.4th at 1108–09 (noting

  that “§ 1324(a)(1)(A) already includes an aiding[-]and[-]abetting provision,” which

  “strongly suggests that subsection [A](iv) should not also be read as an

  aiding[- and[- abetting provision”). Though not dispositive, this redundancy provides yet

  another “clue as to the better interpretation of [the] statute.” Rimini St., Inc. v. Oracle

  USA, Inc., 139 S. Ct. 873, 881 (2019).

         Further, subsection (A)(iv) bears no resemblance to other facilitation-or-

  solicitation statutes. In each of the government’s examples of such statutes, the

  drafters included the terms encourage or induce among various other verbs that

  convey facilitation or solicitation. Consider the federal accomplice-liability statute

  cited by the government: It applies to anyone who “aids, abets, counsels, commands,

  induces[,] or procures” the commission of a federal crime. 18 U.S.C. § 2(a)

  (emphasis added). Likewise, the dozens of state statutes the government cites

  similarly include encourage or induce among a string of other facilitation-or-



  concept and added the second even though the first already did all or much of the
  work of the second. Or, as Appellees put it, this interpretation would require us to
  accept that “Congress intended to criminalize aiding and abetting aiding and
  abetting.” Aplee. Br. 22. This absurd result further undermines the government’s
  interpretation. Cf. Sunshine Haven Nursing Operations, LLC v. U.S. Dep’t of Health
  & Hum. Servs., 742 F.3d 1239, 1250 (10th Cir. 2014) (discussing preference for
  avoiding interpretations that produce absurd results).
                                                13
Appellate Case: 19-3210    Document: 010110710106         Date Filed: 07/13/2022    Page: 14



  solicitation verbs. See, e.g., Colo. Rev. Stat. §§ 18-1-603 (treating anyone who “aids,

  abets, advises, or encourages” another person to commit offense as principal

  (emphasis added)), 18-2-301(1) (providing that solicitation occurs when someone

  “commands, induces, entreats, or otherwise attempts to persuade another person . . .

  to commit a felony” (emphasis added)). In each sample statute, the verbs

  accompanying encourage or induce narrow their “multiple and wide-ranging

  meanings” under the noscitur a sociis canon, “which counsels that a word is given

  more precise content by the neighboring words with which it is associated.”

  Williams, 553 U.S. at 294; see also id. at 294–95 (construing verb string “advertises,

  promotes, presents, distributes, or solicits” as “hav[ing] a transactional connotation,”

  even though promotes and presents are susceptible to broader definitions “[w]hen

  taken in isolation,” because accompanying verbs ruled out those broader,

  nontransactional definitions). But that canon doesn’t apply here because there are no

  neighboring verbs in subsection (A)(iv) that narrow the meaning of encourage and

  induce. See Hansen, 25 F.4th at 1108 (concluding that “noscitur a sociis does not

  apply” to subsection (A)(iv) because “[e]ncourage and induce are not part of a series

  of words that shed additional light on their meaning”); United States v. Franklin, 785

  F.3d 1365, 1369 (10th Cir. 2015) (concluding that “a list of two words” is “too short

  for application of the canon of noscitur a sociis”). The government cites no statute—

  and our own research reveals none—in which the words encourage or induce appear




                                             14
Appellate Case: 19-3210     Document: 010110710106         Date Filed: 07/13/2022        Page: 15



  by themselves (or together) as substitutes for facilitation or solicitation, casting

  further doubt on the government’s interpretation.13

         Moreover, subsection (A)(iv)’s substantive coverage exceeds what one would

  expect to find in a statute proscribing facilitation or solicitation. Both facilitation and

  solicitation generally require some underlying criminal conduct; facilitating or

  soliciting civilly unlawful activity is not enough. See 2 LaFave, Subst. Crim. L.

  § 11.1 (3d ed.) (stating that offender must solicit another person “to commit a

  crime”); id. § 13.3(c) (explaining that accomplice liability does not attach “[i]f the

  acts of the principal . . . are found not to be criminal”). Yet some of the activity that

  subsection (A)(iv) prohibits a person from encouraging or inducing—namely,

  “resid[ing] in the United States,” § 1324(a)(1)(A)(iv)—is not a crime. See Arizona v.

  United States, 567 U.S. 387, 407 (2012) (“As a general rule, it is not a crime for a

  removable [noncitizen] to remain present in the United States.”). Facilitation and

  solicitation also typically require a specific intent that the other party commit the

  underlying offense. See 2 LaFave, Subst. Crim. L. § 11.1 (noting requirement that



         13
            On the other hand, as Appellees point out, a different immigration statute
  expressly conveys facilitation or solicitation by including encourage and induce
  among a string of other verbs that includes aid and abet. See 8 U.S.C.
  § 1182(a)(6)(E)(i) (“Any alien who at any time knowingly has encouraged, induced,
  assisted, abetted, or aided any other alien to enter or to try to enter the United States
  in violation of law is inadmissible.”); Marquez-Reyes v. Garland, No. 17-71367,
  2022 WL 2127237, at *7 (9th Cir. June 14, 2022) (construing encourage in
  § 1182(a)(6)(E)(i) to cover solicitation and facilitation in part because, unlike in
  § 1324(a)(1)(A)(iv), term appears among verb string that triggers noscitur a sociis
  canon). This strengthens our conclusion that Congress knows how to draft a
  facilitation-or-solicitation statute and did not do so in subsection (A)(iv).
                                              15
Appellate Case: 19-3210    Document: 010110710106        Date Filed: 07/13/2022   Page: 16



  solicitor “inten[d] that another person commit [the] crime”); id. § 13.2 (explaining

  that accomplice must not only assist principal but must do so “with the intent thereby

  to promote or facilitate commission of the crime”). Not so with subsection (A)(iv):

  Its sole state-of-mind element relates to the defendant’s knowledge that a

  noncitizen’s “coming to, entry, or residence” violates the law.14 § 1324(a)(1)(A)(iv).

  That Congress omitted these hallmarks of facilitation and solicitation—specific intent

  and resulting criminal conduct—bolsters our conclusion that subsection (A)(iv) uses

  encourage and induce in their ordinary, speech-encompassing sense. See Hansen, 25

  F.4th at 1109 (rejecting government’s interpretation of subsection (A)(iv) as

  aiding-and-abetting statute in part because “the elements necessary for an

  aiding[-]and[-]abetting conviction . . . require that the government prove elements not

  contained in subsection[A](iv)”).

        Ultimately, subsection (A)(iv) cannot bear the government’s limiting

  construction.15 The ordinary meanings of encourage and induce encompass both


        14
            In fact, a 1986 amendment to subsection (A)(iv) eliminated a requirement
  that the offender “willfully and knowingly” encourage or induce the unlawful
  conduct. See Immigration Reform and Control Act of 1986, Pub. L. No. 99-603,
  § 112(a), 100 Stat. 3359, 3381–82.
         15
            We decline to address the government’s alternative limiting construction,
  borrowed from DelRio-Mocci v. Connolly Properties Inc., 672 F.3d 241 (3d Cir.
  2012), that the defendant’s encouragement or inducement must be “substantial.” Rep.
  Br. 13. The government waived this limiting construction by raising it for the first
  time in its reply brief. See United States v. Leffler, 942 F.3d 1192, 1197 (10th Cir.
  2019). And even if we exercised our discretion to consider the government’s waived
  argument, we would reject it because the Third Circuit’s approach adds a
  “substantiality” requirement found nowhere in the statutory text. See Exby-Stolley v.
  Bd. of Cnty. Commissioners, 979 F.3d 784, 971, 810 (10th Cir. 2020) (en banc)
  (rejecting interpretation that “added language to the [statute’s] plain text” because
                                            16
Appellate Case: 19-3210     Document: 010110710106        Date Filed: 07/13/2022     Page: 17



  conduct and speech, and nothing in the statutory language or surrounding context

  suggests that Congress gave those terms a narrower meaning akin to the criminal-law

  concepts of facilitation and solicitation.

         The novel limiting construction devised by the dissent fares no better. Unlike

  the government, the dissent reads subsection (A)(iv) as targeting only the solicitation,

  but not the facilitation, of criminal violations of immigration law.16 To arrive at this

  interpretation, the dissent essentially concludes that Congress must have used

  encourage and induce to convey the criminal-law concept of solicitation (and all its

  associated requirements) because subsection (A)(iv) is a criminal statute. But all the

  textual clues discussed above—especially the absence of any accompanying verbs

  suggesting a narrower meaning of encourage and induce—make clear that Congress

  used the broader, ordinary meaning of those terms. Accepting the dissent’s reading,



  such interpretations are “generally impermissible”), cert. denied 141 S. Ct. 2858
  (2021).
          16
             The dissent’s attempt to distance itself from the government’s view—that
  subsection (A)(iv) also reaches facilitation—is understandable, albeit unsuccessful. If
  the words “encourages or induces” cover facilitation, then the dissent’s argument
  (like the government’s) runs into the roadblock created by Congress’s prohibition of
  facilitation (aiding and abetting) in § 1324(a)(1)(A)(v)(II). See discussion supra pp.
  12–13. The dissent tries to avoid this tension by broadly declaring the facilitation
  component of the government’s interpretation “unpersuasive given the language’s
  clear support for solicitation.” Dissent 10. But the natural extension of the dissent’s
  suggestion that Congress used encourage and induce only in their criminal-law sense
  would require that subsection (A)(iv) also cover facilitation. See Black’s Law
  Dictionary (10th ed. 2014) (defining encourage as synonymous with aid and abet,
  and aid and abet as synonymous with criminal facilitation). The dissent cannot have
  it both ways: Either the verbs in subsection (A)(iv) are limited to their criminal-law
  definitions and thus encompass both solicitation and facilitation, or they are not so
  limited and thus encompass far more conduct than solicitation and facilitation.
                                               17
Appellate Case: 19-3210     Document: 010110710106       Date Filed: 07/13/2022      Page: 18



  then, would require replacing the phrase “encourages or induces” with the term

  “solicits.” Because both the dissent and the government “rewrite” the statute’s plain

  language, we reject those approaches and conclude that subsection (A)(iv) is not

  “readily susceptible” to a limiting construction. Stevens, 559 U.S. at 481 (quoting

  Reno, 521 U.S. at 884).

        B.     Protected Speech

        Our conclusion that subsection (A)(iv) reaches at least some speech does not

  end the analysis, of course, because the First Amendment does not protect all kinds

  of speech. Indeed, the Supreme Court has long recognized several “narrowly limited”

  categories of unprotected speech, “the prevention and punishment of which . . . raise

  [no] [c]onstitutional problem.” Stevens, 559 U.S. at 469 (quoting Chaplinsky v. New

  Hampshire, 315 U.S. 568, 571–72 (1942)). These categories include “obscenity,

  defamation, fraud, incitement, and speech integral to criminal conduct.” Id. at 468

  (citations omitted). The government invokes the last category, arguing that any

  speech covered by subsection (A)(iv) is unprotected because it is “integral to criminal

  conduct.” Aplt. Br. 36 (quoting Stevens, 559 U.S. at 468).

        But based on our construction of subsection (A)(iv), this narrow category does

  not cover all the speech the statute can reach. As we explained earlier, subsection

  (A)(iv) prevents a person from encouraging or inducing a noncitizen to “reside in the

  United States,” § 1324(a)(1)(A)(iv), even though such residence is not a crime. See

  Arizona, 567 U.S. at 407. It is thus possible under subsection (A)(iv) to punish

  speech encouraging an act that is only civilly unlawful. So in at least some cases, the

                                            18
Appellate Case: 19-3210    Document: 010110710106        Date Filed: 07/13/2022    Page: 19



  narrow category of unprotected “speech integral to criminal conduct” will not

  apply.17 Stevens, 559 U.S. at 468 (emphasis added).

        Notably, subsection (A)(iv)’s language is also broad enough to sweep in even

  protected “abstract advocacy of illegality.”18 Williams, 553 U.S. at 298–99; see also

  Ashcroft v. Free Speech Coal., 535 U.S. 234, 253 (2002) (“The mere tendency of

  speech to encourage unlawful acts is not a sufficient reason for banning it.”). Again,

  subsection (A)(iv) does not require specific intent that a noncitizen commit unlawful

  immigration conduct. Nor does it require that such unlawful conduct ever occurs—

  simply encouraging someone to come to, enter, or reside in the United States (either

  knowing or recklessly disregarding that person’s unlawful status) violates subsection

  (A)(iv), regardless of whether the noncitizen actually comes to, enters, or resides in



        17
            We reject the government’s suggestion that this category of unprotected
  speech includes speech integral to unlawful activity of any kind, civil or criminal.
  The Supreme Court has described the category as covering only speech integral to
  “criminal conduct.” Stevens, 559 U.S. at 468. Indeed, the case first recognizing this
  category confirms its limited application to speech “used as an integral part of
  conduct in violation of a valid criminal statute.” Giboney v. Empire Storage & Ice
  Co., 336 U.S. 490, 498 (1949) (emphasis added). The government supports its
  contrary view with cases involving a different category of unprotected expression—
  “[o]ffers to engage in illegal transactions.” Williams, 553 U.S. at 297; see also
  Pittsburg Press Co. v. Pittsburgh Comm’n on Hum. Relations, 413 U.S. 376, 387–88
  (1973) (upholding ordinance barring newspaper from publishing advertisements for
  transactions that were unlawful under both civil and criminal laws). No one argues
  that this transactional category applies here, so the government’s reliance on these
  cases is misplaced.
         18
            The First Amendment protects such advocacy so long as it is neither
  “directed to inciting or producing imminent lawless action” nor “likely to incite or
  produce such action.” Brandenburg v. Ohio, 395 U.S. 444, 447 (1969) (per curiam).
  The government does not suggest that this exception would apply to speech
  advocating the illegal immigration conduct subsection (A)(iv) proscribes.
                                            19
Appellate Case: 19-3210    Document: 010110710106        Date Filed: 07/13/2022      Page: 20



  the United States. So the statement to a noncitizen, “I encourage you to [reside in the

  United States],” would support a conviction under subsection (A)(iv), even if the

  noncitizen takes no action in response to the encouragement. Williams, 553 U.S. at

  300.

         In sum, applying ordinary principles of statutory construction, we conclude

  that subsection (A)(iv) proscribes at least some protected speech. Next, we consider

  whether the statute, “as we have construed it,” proscribes so much protected speech

  that it violates the First Amendment. Id. at 297.

  II.    Overbreadth

         Although subsection (A)(iv) criminalizes some protected speech, the provision

  is facially overbroad only if it criminalizes “a substantial amount of protected

  speech.” Williams, 553 U.S. at 292 (emphasis added). Or, in more practical terms, “a

  substantial number of instances [must] exist in which [subsection (A)(iv)] cannot be

  applied constitutionally.” N.Y. State Club Ass’n, Inc. v. City of New York, 487 U.S. 1,

  14 (1988). That number must be substantial “not only in an absolute sense, but also

  relative to the statute’s plainly legitimate sweep.” Williams, 553 U.S. at 292. So to

  assess subsection (A)(iv)’s overbreadth, we must compare its “legitimate and

  illegitimate applications.”19 Harmon v. City of Norman, 981 F.3d 1141, 1153 (10th


         19
           The government contends that in making this comparison, we should only
  consider applications of subsection (A)(iv) that would also implicate a sentencing
  enhancement that applies when the defendant commits the offense “for the purpose of
  commercial advantage or private financial gain.” § 1324(a)(1)(B)(i). Although the
  indictment and jury instructions use language from this enhancement, the
  enhancement does not apply to Appellees’ offense—conspiracy to violate subsection
                                             20
Appellate Case: 19-3210     Document: 010110710106        Date Filed: 07/13/2022       Page: 21



  Cir. 2020) (quoting 1 Smolla & Nimmer on Freedom of Speech, § 6:6). We may

  invalidate subsection (A)(iv) as overbroad only if this comparison reveals “a realistic

  danger that the statute . . . will significantly compromise recognized First

  Amendment protections of parties not before [us].” N.Y. State Club Ass’n, 487 U.S. at

  11 (quoting Members of City Council of L.A. v. Taxpayers for Vincent, 466 U.S. 789,

  801 (1984)).

        We start by assessing subsection (A)(iv)’s constitutionally permissible

  applications. The government maintains that subsection (A)(iv) covers a wide range

  of “significant real-world criminal activity.” Aplt. Br. 32. It points to criminal

  activity related to (1) procuring and providing fraudulent documents to noncitizens,

  (2) helping noncitizens enter the United States, (3) luring noncitizens for unlawful

  work, and (4) smuggling activities.

        But for each of the government’s examples, as Appellees note, other statutes

  independently—and more narrowly—proscribe these activities. For instance, various

  statutes criminalize and punish document fraud. See 18 U.S.C. § 1546 (criminalizing

  creation, dissemination, and use of fraudulent immigration documents); 8 U.S.C.

  § 1324c (punishing immigration document fraud); 18 U.S.C. § 1546 (addressing


  (A)(iv), in violation of subsection (A)(v)(I). See § 1324(a)(1)(B)(i) (applying
  enhancement to violations of subsections “(A)(ii), (iii), or (iv)”). And at any rate, a
  conspiracy charge already carries a ten-year maximum sentence—the same length as
  the enhancement. See § 1324(a)(1)(B)(i). The enhancement is therefore not an
  element of Appellees’ crimes, as it does not “alter[ their] statutory sentencing range.”
  United States v. Cassius, 777 F.3d 1093, 1097 (10th Cir. 2015) (emphasis omitted).
  Accordingly, the enhancement does not factor into our assessment of subsection
  (A)(iv)’s overbreadth.
                                             21
Appellate Case: 19-3210     Document: 010110710106         Date Filed: 07/13/2022     Page: 22



  “[f]raud and misuse of visas, permits, and other documents”). What’s more, even

  without subsection (A)(iv), the government could secure those prosecutions under

  subsection (A)’s remaining provisions, which criminalize “bring[ing],”

  “transport[ing],” “mov[ing],” “conceal[ing],” “harbor[ing],” or “shield[ing]”

  noncitizens from detection. § 1324(a)(1)(A)(i)–(iii); see, e.g., United States v.

  Martinez-Candejas, 347 F.3d 853, 854 (10th Cir. 2003) (describing § 1324(a)(1)(A)

  as “proscrib[ing] a broad range of interrelated [noncitizen] smuggling activities,

  including bringing in, transporting, harboring, [and] encouraging to enter or reside”).

  The Ninth Circuit noted as much in Hansen, explaining that many legitimate

  applications of subsection (A)(iv) are “encompassed by the other subsections of

  [§] 1324(a)(1)(A), leaving subsection [A](iv)’s plainly legitimate sweep little

  independent work to do.” Hansen, 25 F.4th at 1109. The availability of these

  alternative prosecutorial tools dilutes the force of subsection (A)(iv)’s legitimate

  applications. See Keyishian v. Bd. of Regents of Univ. of State of N.Y., 385 U.S. 589,

  609 (1967) (“The breadth of legislative abridgment must be viewed in the light of

  less drastic means for achieving the same basic purpose.” (quoting Shelton v. Tucker,

  364 U.S. 479, 488 (1960))); cf. also Younger v. Harris, 401 U.S. 37, 51 (1971) (“[I]t

  is well settled that [a] statute can be upheld if the effect on speech is minor in relation

  to the need for control of the conduct and the lack of alternative means for doing so.”

  (emphasis added)).

         When asked at oral argument to identify an example of unprotected,

  proscribable speech or conduct that could only be prosecuted under subsection

                                              22
Appellate Case: 19-3210    Document: 010110710106       Date Filed: 07/13/2022     Page: 23



  (A)(iv), the government pointed to United States v. Kalu, 791 F.3d 1194 (10th Cir.

  2015), Sineneng-Smith, and this case. But these examples only prove subsection

  (A)(iv)’s redundancy.

        The first two examples both involved a host of additional charges on top of a

  subsection (A)(iv) offense. In Kalu, the government secured convictions on 89 counts

  for mail fraud (18 U.S.C. § 1341), visa fraud (18 U.S.C. § 1546), forced labor (18

  U.S.C. § 1589), trafficking in forced labor (18 U.S.C. § 1590), money laundering (18

  U.S.C. § 1956), and encouragement and inducement under subsection (A)(iv). 791

  F.3d at 1197. The government did not explain what aspect of the conduct in Kalu

  might have gone unpunished if not for subsection (A)(iv). And in Sineneng-Smith,

  besides the subsection (A)(iv) convictions, the government also obtained convictions

  for mail and tax fraud.20 See 910 F.3d at 468 & n.2. If anything, Kalu and Sineneng-

  Smith display the vast array of enforcement tools available to the government.

        So does this case, the government’s final example of conduct proscribed solely

  by subsection (A)(iv). Here too, the government secured convictions for other

  crimes—another crew leader pleaded guilty to hiring a noncitizen in violation of 8

  U.S.C. § 1324a(a)(1)(A), and Torres separately pleaded guilty to conducting an

  unlicensed money-transmitting business in violation of 18 U.S.C. 1960. Instead of

  focusing on these convictions, the government points to Appellees’ particular



        20
           Similarly, in the more recent Ninth Circuit decision striking down
  subsection (A)(iv) as overbroad, the government independently convicted the
  defendant of mail- and wire-fraud offenses. Hansen, 25 F.4th at 1105.
                                           23
Appellate Case: 19-3210    Document: 010110710106        Date Filed: 07/13/2022      Page: 24



  conduct, arguing that only subsection (A)(iv) “cover[s] their participation in a

  scheme designed to pay and putatively insure unlawfully present [noncitizens].” Rep.

  Br. 6. But the government has prosecuted similar conduct as “conceal[ing],

  harbor[ing], or shield[ing] from detection” under subsection (A)(iii). E.g., United

  States v. Ye, 588 F.3d 411, 417 (7th Cir. 2009) (concluding that government showed

  defendant’s “inten[t] to prevent the government from detecting” noncitizens in part

  with evidence that defendant “paid [them] in cash”); cf. also Edwards v. Prime, Inc.,

  602 F.3d 1276, 1299 (11th Cir. 2010) (finding, in racketeering action, sufficient

  evidence of underlying subsection (A)(iii) violation based in part on evidence that

  defendants “paid [noncitizens] in cash in order to conceal, harbor, and shield the[m]

  from detection”).21

        And even if no other statute covers Appellees’ conduct, the number of

  potential illegitimate applications of subsection (A)(iv)—explored below—far

  outnumber the legitimate applications involving such conduct. Thus, the

  government’s three examples ultimately offer little support for the claim that

  subsection (A)(iv) covers “significant real-world criminal activity.” Aplt. Br. 32.

        On the other side of the ledger, we are convinced that many of subsection

  (A)(iv)’s potential applications involve protected speech. As Appellees note, the


        21
            Notably, the indictment here alleges that the conspirators, including
  Appellees, used Torres Drywall’s services “to maintain a stable of undocumented
  [noncitizen] workers who, because they are unlawfully present in the United
  States, . . . cannot easily open and maintain accounts at U.S. financial institutions,
  and therefore must be paid in cash to maintain their residence in the United States.”
  App. vol. 3, 385.
                                            24
Appellate Case: 19-3210     Document: 010110710106         Date Filed: 07/13/2022     Page: 25



  statute punishes “any words spoken in encouragement of a[] . . . noncitizen’s

  continued residence in the United States, so long as the speaker knows or recklessly

  disregards the noncitizen’s immigration status.” Aplees. Br. 39. And recall that, as

  we noted when interpreting the statute, the defendant’s encouraging words need not

  have any effect on the listener. Plus, the statute’s sole exception—which permits

  religious organizations to encourage noncitizens who already reside in the United

  States to volunteer as “a minister or missionary,” § 1324(a)(1)(C)—is even narrower

  than the exception in the statute invalidated as overbroad in Stevens. See 559 U.S. at

  477–78 (noting exception in federal statute criminalizing animal-cruelty depictions

  for speech having “serious religious, political, scientific, educational, journalistic,

  historical, or artistic value” (quoting 18 U.S.C. § 48 (2010)). All other

  encouragement and inducement is covered.

         It is reasonable to conclude that vast amounts of protected speech would be

  swept up in a “criminal prohibition of [such] alarming breadth.” Stevens, 559 U.S. at

  474. The statute makes it a crime, for example, to tell a family member who has

  overstayed his or her visa, “I encourage you to reside in the United States”; to “tell[]

  a tourist that she is unlikely to face serious consequences if she overstays her tourist

  visa”; or to inform a noncitizen “about available social services.” Hansen, 25 F.4th at

  1110. And an immigration attorney could face prosecution for “providing certain

  legal advice to [noncitizens].” Id. Although impossible to quantify with exact

  precision, these “commonplace statements” are “likely repeated countless times

  across the country every day.” Hansen, 25 F.4th at 1110. As a result, subsection

                                              25
Appellate Case: 19-3210     Document: 010110710106        Date Filed: 07/13/2022    Page: 26



  (A)(iv) is surely “violated scores of times daily.”22 City of Houston v. Hill, 482 U.S.

  451, 466 (1987); see also id. at 467 (concluding that challenged ordinance was

  substantially overbroad because it was “susceptible of regular application to

  protected expression”).

        The government downplays these examples as “fanciful hypotheticals,”

  emphasizing the lack of actual prosecutions involving protected speech.23 Aplt. Br.

  36 (quoting Williams, 553 U.S. at 301). But actual prosecutions are not required to

  prove a statute’s overbreadth. See N.Y. State Club Ass’n, 487 U.S. at 14 (requiring

  showing of substantial overbreadth “from the text of [the challenged law] and from

  actual fact that a substantial number of instances exist in which the [l]aw cannot be

  applied constitutionally” (emphasis added)); Broadrick, 413 U.S. at 612 (balancing

  “the possible harm to society in permitting some unprotected speech to go

  unpunished” against “the possibility that protected speech of others may be muted

  and perceived grievances left to fester because of the possible inhibitory effects of


        22
             We accordingly disagree with the Fourth Circuit’s cursory, unexplained
  view—expressed in an unpublished opinion—that “[a]lthough there may be some
  instances in which” subsection (A)(iv) proscribes protected speech, those instances
  do not amount to “a substantial amount of such speech.” United States v. Tracy, 456
  F. App’x 267, 272 (4th Cir. 2011) (unpublished).
          23
             The dissent similarly faults our reliance on what it views as “fanciful
  hypotheticals.” Dissent 3 (quoting Williams, 553 U.S. at 301). This criticism falls
  flat, however, given the dissent’s recognition that the statute covers these scenarios if
  our reading of the statute is correct. See id. at 12 (arguing that there is “no reason to
  rely on these ‘fanciful hypotheticals’” because subsection (A)(iv), when narrowly
  construed as a solicitation provision, does not reach them (quoting Williams, 553
  U.S. at 301)). Indeed, the dissent acknowledges that if our broad reading is correct,
  “then the natural, almost inevitable result of the second step is the conclusion that the
  statute is overbroad.” Id. at 4.
                                             26
Appellate Case: 19-3210    Document: 010110710106         Date Filed: 07/13/2022    Page: 27



  overly broad statutes” (emphases added)). The First Amendment “does not leave us

  at the mercy of noblesse oblige,” and we will not “uphold an unconstitutional statute

  merely because the [g]overnment promise[s] to use it responsibly.”24 Stevens, 559

  U.S. at 480. And in any event, the examples above are not so fanciful considering the

  government’s prosecution in United States v. Henderson, 857 F. Supp. 2d 191 (D.

  Mass. 2012).

        In Henderson, the government brought a subsection (A)(iv) charge against a

  federal immigration official for encouraging her housekeeper, a noncitizen, to remain

  in the United States by “advis[ing] the [housekeeper] generally about immigration

  law.” 857 F. Supp. 2d at 193. This advice included the statement, “[I]f you leave[,]

  they won’t let you back.” Id. at 196. When questioned by the trial judge about

  subsection (A)(iv)’s scope at a hearing, the prosecutor “contended that an

  immigration lawyer would be prosecutable” under subsection (A)(iv) “if he [or she]

  advised a[] [noncitizen] client to remain the country because if the [noncitizen] were

  to leave[, that person] could not return to seek adjustment of status.” Id. at 203. The

  prosecutor took this position even though the immigration lawyer would be advising

  the client on “how to pursue entirely legal processes.” Id. at 204.

        The government counters that Henderson does not count as an actual

  prosecution for protected speech because the colloquy with the trial judge was about


        24
           French for “nobility obligates,” noblesse oblige refers to “the obligation of
  honorable, generous, and responsible behavior associated with high rank or birth,” or,
  as applied in this situation, the obligation of federal prosecutors to act responsibly.
  Merriam-Webster’s Collegiate Dictionary 840 (11th ed. 2003).
                                             27
Appellate Case: 19-3210      Document: 010110710106       Date Filed: 07/13/2022    Page: 28



  a hypothetical immigration lawyer. But in Henderson itself, the government relied on

  speech (the statement “if you leave[,] they won’t let you back”) to support the

  conviction. Id. at 196. Henderson thus supplies evidence both of a speech-based

  prosecution under subsection (A)(iv) and of the “realistic danger” that the

  government may pursue such prosecutions in the future. N.Y. State Club Ass’n, 487

  U.S. at 11 (quoting Taxpayers for Vincent, 466 U.S. at 801).

         As a final matter, the government’s emphasis on the dearth of subsection

  (A)(iv) prosecutions and convictions based solely on protected speech rings hollow.

  In the government’s view, because “immigration advocacy groups and service

  providers openly engage” in the activities from our earlier examples, they

  “evident[ly] belie[ve] that they have been free to do so.” Rep. Br. 12. And so, the

  government maintains, their ongoing open engagement proves subsection (A)(iv) has

  not chilled their activities.

         Yet even if the government’s current use of subsection (A)(iv) to prosecute

  pure speech is sporadic, that fact does not, by itself, prove that subsection (A)(iv)

  does not prohibit or chill protected speech. After all, the government could still use

  an overbroad statute to prosecute defendants and obtain convictions in the future.

  And subsection (A)(iv)’s mere existence may chill speech now and in the future. See

  Broadrick, 413 U.S. at 612 (“[A] statute’s very existence may cause others not before

  the court to refrain from constitutionally protected speech or expression.”). That

  some groups and individuals may persist in constitutionally protected speech despite

  fear of prosecution says nothing about those who do not because of their fear of

                                             28
Appellate Case: 19-3210     Document: 010110710106        Date Filed: 07/13/2022    Page: 29



  prosecution. See id. (explaining that First Amendment overbreadth challenges may

  stem from “a judicial prediction or assumption that the statute’s very existence may

  cause others . . . to refrain from constitutionally protected speech or expression”).

        In the end, the comparison of subsection (A)(iv)’s constitutional and

  unconstitutional applications is one-sided. Based on the government’s examples, the

  statute mostly (if not entirely) proscribes conduct already made criminal by other

  statutes. We are therefore not convinced that invalidating subsection (A)(iv) would

  deprive the government of a critical enforcement tool or leave wide swaths of

  criminal conduct unpunished. And as much as there are some legitimate applications

  of subsection (A)(iv), they pale in comparison to the illegitimate ones. The statute’s

  plain language is “susceptible of regular application to protected expression,”

  reaching vast amounts of protected speech uttered daily. Hill, 482 U.S. at 466. For

  these reasons, we hold that subsection (A)(iv) is substantially overbroad under the

  First Amendment.25 Accordingly, we affirm the dismissal of the indictment.




        25
           Appellees do not argue that any other part of § 1324 is overbroad.
  Accordingly, because “the unconstitutional language” in subsection (A)(iv) “is
  severable from the remainder of the statute,” we leave the remainder of § 1324 intact.
  Citizens for Responsible Gov’t State Pol. Action Comm. v. Davidson, 236 F.3d 1174,
  1194 (10th Cir. 2000).
                                             29
Appellate Case: 19-3210      Document: 010110710106        Date Filed: 07/13/2022      Page: 30



  United States v. Hernandez & United States v. Papalotzi, Nos. 19-3210 & 19-3211
  BALDOCK, J., dissenting,
         The Court makes this case much harder than it need. If we consider an ordinary,

  common-sense definition of the words “encourage” and “induce” together with the

  Supreme Court’s instructions for overbreadth cases, 8 U.S.C. § 1324(a)(1)(A)(iv) is a

  solicitation statute and nothing more. To be sure, the Government overplays its hand by

  suggesting it also encompasses facilitation. Nevertheless, that is an inadequate reason for

  us to declare the statute unconstitutionally overbroad when it is otherwise subject to a

  reasonable and constitutional construction.

         Overbreadth cases require us to balance inherently contradictory interests. On the

  one hand, we seek to vindicate important First Amendment rights and avoid chilling

  protected speech. United States v. Williams, 553 U.S. 285, 292 (2008). On the other hand,

  we are conscious of the “obvious harmful effects” associated with unnecessarily

  invalidating laws.   Id.   Reflecting this latter concern, the Supreme Court describes

  overbreadth as “strong medicine” and has expressed a preference for us to avoid

  constitutional problems by subjecting statutes to reasonable limiting constructions. Id. at

  293; New York v. Ferber, 458 U.S. 747, 769 n.24 (1982).

         The statute at issue today is readily susceptible to such a construction. When

  reasonably construed, § 1324(a)(1)(A)(iv) makes it a crime to solicit criminal violations of

  immigration law.     Accordingly, the statute necessarily requires the perpetrator to

  specifically intend to solicit an act that he knows is such a criminal violation or be in

  reckless disregard of the fact. See, e.g., Intent: Specific Intent, Black’s Law Dictionary
Appellate Case: 19-3210      Document: 010110710106         Date Filed: 07/13/2022     Page: 31



  (10th ed. 2014) (listing solicitation as a specific intent crime at common law). Under this

  reading, the statute is not unconstitutionally overbroad because any speech criminalized by

  it is “integral to criminal conduct” and unprotected by the First Amendment. United States

  v. Stevens, 559 U.S. 460, 468 (2010). The Court, however, insists on declaring the statute

  overbroad. Because I believe our decision erroneously invalidates the statute, I respectfully

  dissent.

                                              I.

         Let us begin by providing some context on the overbreadth analysis. We start with

  the principle that “[i]nvalidation for overbreadth is ‘strong medicine’ that is not to be

  ‘casually employed.’” Williams, 553 U.S. at 293 (cleaned up) (quoting LAPD v. United

  Reporting Publ’g Corp., 528 U.S. 32, 39 (1999)). The Supreme Court has repeatedly

  warned us against cavalier applications of the doctrine and “vigorously enforced the

  requirement that a statute’s overbreadth be substantial, not only in an absolute sense, but

  also relative to the statute’s plainly legitimate sweep.” Id. at 292 (citing Bd. of Trs. of

  SUNY v. Fox, 492 U.S. 469, 485 (1989); Broadrick v. Oklahoma, 413 U.S. 601, 615

  (1973)). The Supreme Court’s guidance on statutory construction, as it applies in cases of

  alleged overbreadth, reflects this principle. For example, we must presume that every

  statute Congress enacts is constitutional. See United States v. Morrison, 529 U.S. 598, 607

  (2000); see also United States v. Carel, 668 F.3d 1211, 1216 (10th Cir. 2011). We therefore

  approach cases like this one with a certain reluctance to invalidate the statute. Only in

  cases where it is abundantly clear that the statute cannot comport with the Constitution’s



                                               2
Appellate Case: 19-3210        Document: 010110710106          Date Filed: 07/13/2022     Page: 32



  requirements will we resort to invalidating a statute as overbroad. See Williams, 553 U.S.

  at 293.

            Further reflecting this principle is the Supreme Court’s instruction that we should,

  whenever possible, find reasonable limiting constructions for the challenged statutory

  meaning that may save the provision from invalidation. Crowell v. Benson, 285 U.S. 22,

  62 (1932); Ferber, 458 U.S. at 769 n.24. This, of course, is predicated on the requirement

  that “the statute is subject to such a limiting construction.” Ferber, 458 U.S. at 769 n.24.

  The Supreme Court has cautioned us that we “may impose a limiting construction on a

  statute only if it is ‘readily susceptible’ to such a construction” and that we cannot “rewrite

  a law to conform it to constitutional requirements.” Stevens, 559 U.S. at 481 (cleaned up)

  (quoting Reno v. ACLU, 521 U.S. 844, 884–85 (1997)). We nevertheless retain a relatively

  wide avenue to reinterpret statutes.        See id.   (distinguishing between rewriting and

  reinterpreting a statute). Finally, although the task of evaluating overbreadth challenges is

  necessarily abstract, we must not, as this Court does, rely on “fanciful hypotheticals” as

  our justification for invalidating a statute. Williams, 553 U.S. at 301 (noting “the tendency

  of our overbreadth doctrine to summon forth an endless stream of fanciful hypotheticals”);

  United States v. Sineneng-Smith (Sineneng-Smith II), 140 S. Ct. 1575, 1586 (2020)

  (Thomas, J., concurring) (same).

                                                 II.

            Next, let us proceed to the overbreadth analysis as it applies to § 1324(a)(1)(A)(iv).

  As this Court correctly explains, overbreadth analysis consists of two steps. “The first step

  in overbreadth analysis is to construe the challenged statute” so that we “know[] what the

                                                  3
Appellate Case: 19-3210      Document: 010110710106          Date Filed: 07/13/2022      Page: 33



  statute covers.” Williams, 553 U.S. at 293. Then, at the second step, we examine “whether

  the statute, as we have construed it, criminalizes a substantial amount of protected

  expressi[on].” Id. at 297. As a practical matter, however, the first step does most of the

  analytical work. If we construe the statute broadly, as this Court does, then the natural,

  almost inevitable result of the second step is the conclusion that the statute is overbroad.1

  See, e.g., United States v. Sineneng-Smith (Sineneng-Smith I), 910 F.3d 461 (9th Cir. 2018),

  vacated, 140 S. Ct. 1575 (2020). On the other hand, if we construe the statute narrowly,

  as the Supreme Court tells us to, then the Court is more likely to find that the statute passes

  muster. Cf. Williams, 553 U.S. at 297; United States v. Yung, 37 F.4th 70 (3d Cir. 2022).

  In this case, the outcome is largely determined by how the Court construes two words:

  “encourage” and “induce.”

         This   Court    makes    two    fundamental     mistakes    in   its   construction   of

  § 1324(a)(1)(A)(iv).2 First, it misinterprets the meaning of the words “encourage” and


  1
    The Court views this statement as the dissent recognizing that if the Court’s reading of
  § 1324(a)(1)(A)(iv) is correct, then the statute would be overbroad. See Slip Op. at 26
  n.23. It is worth noting, however, that the Court’s criticism of the dissent likewise does
  not suggest that if my reading is correct, then the statute would pass constitutional muster.
  See id. at 17–18, 26 n.3. The disagreement between the opinions therefore reflects two
  fundamentally different views of the statute. Today, the Court rejects my reading of
  § 1324(a)(1)(A)(iv) just as I think it is clear that the Court’s reading is incorrect and fails
  to comply with the Supreme Court’s instructions.

  2
    The root of these errors is the Court’s decision to rely on two questionable cases from the
  Ninth Circuit, Sineneng-Smith I, 910 F.3d 461 and United States v. Hansen, 25 F.4th 1103
  (9th Cir. 2022). Sineneng-Smith I is a cautionary tale of judicial misadventure. There, the
  Ninth Circuit manufactured an overbreadth challenge to § 1324(a)(1)(A)(iv) sua sponte
  and invalidated it. See Sineneng-Smith I, 910 F.3d at 467–69. The Supreme Court
  repudiated that decision because the Ninth Circuit “departed so drastically from the
                                                4
Appellate Case: 19-3210      Document: 010110710106          Date Filed: 07/13/2022     Page: 34



  “induce.” Second, it erroneously concludes that § 1324(a)(1)(A)(iv) covers both civil and

  criminal violations of immigration law.

         As the Court correctly notes, “[t]he starting point in interpreting a statute ‘must be

  the language employed by Congress, and we assume that the legislative purpose is

  expressed by the ordinary meaning of the words used.’” FTC v. Kuykendall, 466 F.3d

  1149, 1154 (10th Cir. 2006) (quoting Hain v. Mullin, 436 F.3d 1168, 1176 (10th Cir. 2006)

  (en banc) (Briscoe, J., dissenting)). “But no statute is an island unto itself.” United States

  v. Brune, 767 F.3d 1009, 1022 (10th Cir. 2014). We therefore look at the context of the

  broader statutory scheme. Id. In doing so, we should not lose sight of the statutory purpose.

  See Exby-Stolley v. Bd. of Cty. Comm’rs, 979 F.3d 784, 798 (10th Cir. 2020) (en banc)

  (recognizing that examining statutory purpose “is one of the traditional ‘tools’ of statutory

  construction”).

         Section 1324(a)(1)(A)(iv) makes it a crime to “encourage[] or induce[] an alien to

  come to, enter, or reside in the United States, knowing or in reckless disregard of the fact

  that such coming to, entry, or residence is or will be in violation of law.” What does it



  principle of party presentation as to constitute an abuse of discretion.” Sineneng-Smith II,
  140 S. Ct. at 1578. Nevertheless, the Court emphasized the extreme nature of finding a
  statute overbroad and questioned the Ninth Circuit’s use of hypotheticals. Id. at 1581
  (“Nevermind that Sineneng-Smith’s counsel had presented a contrary theory of the case in
  the District Court, and that this Court has repeatedly warned that ‘invalidation for First
  Amendment overbreadth is strong medicine that is not to be casually employed.’”
  (emphasis added) (cleaned up) (quoting Williams, 553 U.S. at 293)). Undeterred, the Ninth
  Circuit resurrected Sineneng-Smith I by substantially adopting its reasoning in the recent
  Hansen decision. See Hansen, 25 F.4th at 1107. This Court in turn relies extensively on
  Hansen to support its decision. Because of this symbiosis, Hansen is wrong for the same
  reason the Court’s decision is wrong—it fundamentally misconstrues the statute.
                                                5
Appellate Case: 19-3210      Document: 010110710106           Date Filed: 07/13/2022      Page: 35



  mean to “encourage” and “induce”? An ordinary definition of the word “encourage” might

  be, as the Court suggests, “[t]o give courage to: inspire with courage, spirit, or hope:

  hearten.” Slip Op. at 11 (quoting Webster’s Third New International Dictionary 747

  (Philip Babcock Gove ed., 1961)). But that definition is somewhat vague. In keeping with

  the principles of statutory construction, we should strive to find a more precise definition

  of the word that still comports with its ordinary meaning. We can find such a definition in

  the very same dictionary: “to spur on: stimulate: incite.”            Webster’s Third New

  International Dictionary, supra, at 747. Likewise, the Court defines “induce” as “to move

  and lead (as by persuasion or influence)” and “to inspire, call forth, or bring about by

  influence or stimulation.” Slip. Op. at 11 (quoting Webster’s Third New International

  Dictionary, supra, at 1154). The Court omits, however, a more precise definition between

  the two: to “prevail upon: influence, persuade.” Webster’s Third New International

  Dictionary, supra, at 1154.

         Armed with these commonplace, more precise definitions, we can begin to consider

  their specific meaning within the statute.         In doing so, we must remember that

  § 1324(a)(1)(A)(iv) is a criminal statute. The first question we must ask, then, is what does

  it mean to “spur on: stimulate: [or] incite” in the criminal context? Id. at 747. We can state

  it succinctly: for the purposes of § 1324(a)(1)(A)(iv), to “encourage” is “to incite to action.”

  Encourage, Black’s Law Dictionary (10th ed. 2014). As for “induce,” what does it mean

  to “prevail upon: influence, [or] persuade” someone? Webster’s Third New International

  Dictionary, supra, at 1154. It means to “entic[e] or persuad[e] another person to take a

  certain course of action.” Inducement, Black’s Law Dictionary (10th ed. 2014). Based on

                                                 6
Appellate Case: 19-3210      Document: 010110710106          Date Filed: 07/13/2022      Page: 36



  these definitions, the words “encourage” and “induce” are analogous to the word “solicit,”

  which when ordinarily defined means “to move to action.”              Webster’s Third New

  International Dictionary, supra, at 2169.

         Equating “encourage” and “induce” with “solicit” is consistent with the remainder

  of § 1324(a)(1)(A)(iv)’s language. After all, the statute makes the “coming to, entry, or

  residence . . . in violation of law” the object of the crime. The act described in the statute

  is inherently one of solicitation because it requires the perpetrator to “encourage[] or

  request[] another person to engage in specific conduct that would constitute such crime”

  “with the purpose of promoting or facilitating its commission.” Model Penal Code

  § 5.02(1) (Am. Law Inst. 1985).

         With this understanding, the meaning of § 1324(a)(1)(A)(iv) falls into sharp relief.

  Certain principles necessarily accompany the concept of a solicitation statute. Chief among

  them is the mens rea requirement. It is a generally held principle at common law that

  solicitation statutes carry a specific intent requirement. See Intent: Specific Intent, Black’s

  Law Dictionary (10th ed. 2014) (“At common law, the specific-intent crimes were . . .

  solicitation.”); 2 Wayne R. LaFave, Substantive Criminal Law § 11.1(c) (3d ed. Dec. 2021

  Update); Model Penal Code § 5.02(1) (“A person is guilty of solicitation to commit a crime

  if with the purpose of promoting or facilitating its commission he commands, encourages

  or requests another person to engage in specific conduct that would constitute such crime

  or an attempt to commit such crime or would establish his complicity in its commission or

  attempted commission.”); see also 18 U.S.C. § 373(a) (“Whoever, with intent that another

  person engage in conduct constituting a felony . . . solicits . . . .” (emphasis added)). That

                                                7
Appellate Case: 19-3210       Document: 010110710106           Date Filed: 07/13/2022       Page: 37



  is, the perpetrator must intend “to accomplish the precise criminal act [he] is later charged

  with,” in this case that the target of the solicitation carry out the act in question. See Intent:

  Specific Intent, Black’s Law Dictionary (10th ed. 2014).

         This Court should apply this principle to § 1324(a)(1)(A)(iv) and read it as imposing

  a specific intent requirement. Were Congress to impose a general intent requirement, as

  this Court’s reading of the statute implies, it would almost certainly criminalize some form

  of protected speech because the speaker would only need to intend to speak, rather than

  intend to induce a criminal act. And Congress has a clear pattern of imposing a specific

  intent requirement when criminalizing forms of speech so as not to infringe upon the First

  Amendment. See, e.g., 18 U.S.C. § 1001 (making it a crime to “knowingly and willfully”

  lie to or mislead a government entity); 18 U.S.C. § 1621 (requiring a defendant to “willfully

  . . . state[] or subscribe[] any material matter which he does not believe to be true” to be

  convicted of perjury). Conceptually, that pattern makes perfect sense—imposing a specific

  intent requirement avoids the problem of targeting protected speech because the mens rea

  requirement ensures that the speech is “integral to criminal conduct” or fraudulent. See

  Stevens, 559 U.S. at 468; see also United States v. Alvarez, 567 U.S. 709, 733 (2012)

  (Breyer, J., concurring in the judgment) (“[T]he Court emphasizes mens rea requirements

  that provide ‘breathing room’ for more valuable speech by reducing an honest speaker’s

  fear that he may accidentally incur liability for speaking.”).

         Other principles of statutory construction also support reading § 1324(a)(1)(A)(iv)

  as a solicitation statute. For example, the Supreme Court recognizes that some principles

  of criminal law are so well established that Congress does not need to specifically reference

                                                  8
Appellate Case: 19-3210      Document: 010110710106          Date Filed: 07/13/2022    Page: 38



  them in statutory language. See Morissette v. United States, 342 U.S. 246, 261–62 (1952).

  Because solicitation is inexorably linked with a requirement of specific intent, Congress

  does not necessarily need to state that specific intent is required so long as it makes clear

  that the statute criminalizes solicitation. See id. But even if the statute’s mens rea

  requirement is ambiguous, such “ambiguity concerning the ambit of criminal statutes

  should be resolved in favor of lenity.” Rewis v. United States, 401 U.S. 808, 812 (1971)

  (citing Bell v. United States, 349 U.S. 81, 83 (1955)); see also Model Penal Code § 2.02(3)

  (“When the culpability sufficient to establish a material element of an offense is not

  prescribed by law, such element is established if a person acts purposely, knowingly or

  recklessly with respect thereto.”). Here, resolving the ambiguity in favor of lenity entails

  imposing the strongest mens rea requirement available—namely specific intent. It also

  happens to be the logical choice for a solicitation statute.3

         That leads us to the Court’s second error.               According to the Court,

  § 1324(a)(1)(A)(iv) makes it a crime to encourage or induce both civil and criminal

  violations of immigration law. Slip Op. at 15. Based on this conclusion, the Court reasons

  that the statute cannot be a solicitation statute because, as a general matter, solicitation

  statutes only make it a crime to encourage or induce criminal violations. See id. at 15–16.

  But once again, the Court ignores its obligation to consider a reasonable limiting

  construction that could avoid this issue entirely. See Ferber, 458 U.S. at 769 n.24. As


  3
   Although this reading of § 1324(a)(1)(A)(iv) is the best one available to the Court, it need
  not be. A limited construction of a statute only needs to be “plausible” because a plausible
  constitutional reading of a statute is preferrable to a “better” one that is overbroad. Yung,
  37 F.4th at 79–80.
                                                9
Appellate Case: 19-3210      Document: 010110710106         Date Filed: 07/13/2022     Page: 39



  Professor Eugene Volokh persuasively argued in an amicus brief, the statute’s phrase “in

  violation of law” refers to criminal violations of immigration law such as illegal entry into

  the United States in violation of 8 U.S.C. § 1325(a), and residing in the United States after

  having been deported in violation of 8 U.S.C. § 1326(c). Br. of Prof. Eugene Volokh as

  Amicus Curiae in Supp. of Plaintiff-Appellee at 3–6, Sineneng-Smith I, 910 F.3d 461 (No.

  15-10614).

         Granted, the Government does not endorse this interpretation of the statute. The

  Government argues § 1324(a)(1)(A)(iv) encompasses acts of facilitation in addition to acts

  of solicitation. See Br. of Appellant 20–29. That argument is unpersuasive given the

  language’s clear support for solicitation. The Government also appears to attempt—

  perhaps with the objective of finding the broadest interpretation of § 1324(a)(1)(A)(iv) that

  could pass constitutional muster—to construe the statute as only having a “general criminal

  intent” requirement (whatever that is) and points us to cases from several of our sister

  Circuits that it claims support such a conclusion. Id. at 28–29. The Government’s reliance

  on these cases, however, is misplaced. One of them, United States v. He, 245 F.3d 954

  (7th Cir. 2001), supports the conclusion that the statute imposes a specific intent

  requirement.4 Another case the Government cites, United States v. Zayas-Morales, 685


  4
    The Seventh Circuit implicitly endorsed the idea that § 1324(a)(1)(A)(iv) has a specific
  intent requirement in He, 245 F.3d 954. There, the court considered the appropriateness of
  a supplemental jury instruction given by the district court in a case where the defendant
  had been charged under § 1324(a)(1)(A)(iv). The jury instruction in question stated:
  “‘[E]ncourage’ means to knowingly instigate, help or advise. ‘Induce’ means to knowingly
  bring on or about, to affect, cause or to influence to an act or course of conduct.” Id. at
  957. The district court also expressly rejected the idea that § 1324(a)(1)(A)(iv)
  encompasses aiding and abetting. Id. The Seventh Circuit held that the “instruction was a
                                               10
Appellate Case: 19-3210       Document: 010110710106       Date Filed: 07/13/2022      Page: 40



  F.2d 1272 (11th Cir. 1982), addresses a previous version of the statute and arguably does

  more to confuse the distinction between specific intent and general intent than clarify it.5

  Lastly, United States v. Nguyen, 73 F.3d 887 (9th Cir. 1995), addresses neither

  § 1324(a)(1)(A)(iv) specifically nor solicitation. The Government’s decision to present

  unpersuasive arguments does not justify our decision to invalidate a statute that is plainly

  salvageable through an alternative and equally reasonable construction. Yung, 37 F.4th at

  79–80 (choosing a “plausible” narrow reading of a statute over a “better” broader reading

  to preserve its constitutionality).

         In the end, how should this Court construe the statute? We can answer that question

  easily—§ 1324(a)(1)(A)(iv) makes it a crime to solicit criminal violations of immigration

  law. Under this reading, § 1324(a)(1)(A)(iv) imposes two clearly defined and narrow

  requirements. First, the perpetrator must specifically intend to “encourage[]” or “induce[]”

  (whether by speech or conduct) a criminal violation of immigration law.

  § 1324(a)(1)(A)(iv). Second, the perpetrator must have knowledge or a reckless disregard

  of the factual circumstances that would make the underlying act of the other person a



  correct statement of the law.” Id. at 959. Thus, the Seventh Circuit’s reading of
  § 1324(a)(1)(A)(iv) as requiring a defendant to “knowingly” “encourage” or “induce,” is
  analogous to a reading of specific intent.
  5
    Zayas-Morales stated that a subsection of a prior version of § 1324 required “general
  criminal intent.” 685 F.2d at 1276. The Eleventh Circuit relied on Morrissette to read this
  mens rea requirement into the then-applicable § 1324(a)(1). See id. at 1276–78. The
  Eleventh Circuit did not specify what it meant by “general criminal intent,” and one of the
  footnotes in the case appears to confuse general intent and specific intent requirements.
  See id. at 1277 n.5. In any event, we need not wade into this confusion because the case
  does not address the applicable form of the statute.
                                              11
Appellate Case: 19-3210      Document: 010110710106         Date Filed: 07/13/2022     Page: 41



  criminal violation of immigration law. Id. As such, any speech subject to prosecution

  under § 1324(a)(1)(A)(iv) falls squarely within what the Supreme Court recognizes is

  speech “integral to criminal conduct,” a category that is not protected by the First

  Amendment. Stevens, 559 U.S. at 468.

         The Court’s concerns about criminalizing innocent civil violations of immigration

  law are therefore misplaced. The relative encouraging the family member to commit a

  civil violation of immigration law by overstaying a visa need not fear § 1324(a)(1)(A)(iv).

  Slip Op. at 25. Even the case of an immigration lawyer “providing certain legal advice to

  [noncitizens],” id. at 25 (alteration in original) (quoting Hansen, 25 F.4th at 1110), falls

  outside the statute’s reach. An immigration attorney would only face prosecution under

  § 1324(a)(1)(A)(iv) if he knowingly or recklessly solicited a client to commit a criminal

  violation of immigration law—an act that is not afforded protection under either the First

  Amendment or the attorney-client privilege. Stevens, 559 U.S. at 468; Clark v. United

  States, 289 U.S. 1, 15 (1933). This Court has no reason to rely on these “fanciful

  hypotheticals” or declare § 1324(a)(1)(A)(iv) unconstitutionally overbroad. Williams, 553

  U.S. at 301.

         Today’s decision endorses an unjustifiable application of the overbreadth doctrine.

  The Court construes § 1324(a)(1)(A)(iv) in a way that sets the statute up for failure. Having

  done so, it rejects reasonable alternative interpretations and declares the statute

  unconstitutionally overbroad.




                                               12
Appellate Case: 19-3210      Document: 010110710106          Date Filed: 07/13/2022      Page: 42



                                               III.

         Outcomes like the one the Court reaches today are inevitable under the overbreadth

  doctrine. After all, the doctrine rejects the idea that as-applied challenges are sufficient to

  vindicate First Amendment rights. See Dombrowski v. Pfister, 380 U.S. 479, 486 (1965)

  (“The assumption that defense of a criminal prosecution will generally assure ample

  vindication of constitutional rights is unfounded in such cases.”). Instead, “[i]t allows a

  litigant without a legal injury to assert the First Amendment rights of hypothetical third

  parties, so long as he has personally suffered a real-world injury.” Sineneng-Smith II, 140

  S. Ct. at 1587 (Thomas, J., concurring). When courts are allowed to stray into the world

  of hypotheticals, results are only limited by judges’ imaginations. These issues, however,

  are for the Supreme Court to consider.       Despite the inherent flaws in the overbreadth

  doctrine, we are bound by it. Even with those flaws, we still could have reached a different

  conclusion in this case by properly following the guidance we have received from the

  Supreme Court. Ultimately, responsibility for our failure to follow those instructions rests

  with us. For the foregoing reasons, I respectfully dissent.




                                                13